Citation Nr: 0604574	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for chronic inner ear 
disease or vestibular dysfunction manifested by vertigo.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In that rating decision, in pertinent part, the 
RO denied service connection for hearing loss, tinnitus, and 
vestibular dysfunction manifested by vertigo.  

In a decision dated in May 2003, a Decision Review Officer at 
the RO granted service connection for tinnitus and assigned a 
10 percent rating.  The veteran filed a timely notice of 
disagreement requesting a rating of 10 percent for tinnitus 
in each ear.  The RO issued a statement of the case in April 
2004, but the veteran did not file a substantive appeal, and 
the claim is not currently before the Board.  See 38 C.F.R. 
§ 20.302; Archbold v. Brown, 9 Vet. App. 124 (1996) (a notice 
of disagreement initiates appellate review in VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of 
substantive appeal after statement of the case is issued).  

In correspondence received in March 2005, the veteran 
indicated that he is seeking a rating higher than the 
currently assigned 10 percent for his service-connected 
tinnitus.  The Board construes this as a claim for an 
increased rating for tinnitus and refers it to the RO for 
appropriate action.  

It is unclear from the veteran's statements in his March 2005 
correspondence whether he is attempting to claim entitlement 
to service connection for hyperacusis.  The Board refers this 
matter to the RO for clarification and further action, if 
appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an April 12, 2005, decision the Board denied entitlement 
to service connection for bilateral hearing loss and remanded 
the claim of entitlement to service connection for chronic 
inner ear disease or vestibular dysfunction manifested by 
vertigo.  The veteran submitted evidence relevant to the 
claim of service connection for bilateral hearing loss to the 
Board in late March 2005, which was prior to the Board 
decision denying the claim and was within 90 days of the date 
of certification of the case to the Board in February 2005.  
In compliance with the provisions of 38 C.F.R. § 20.904 
(2005) and to assure compliance with due process 
requirements, the Board has vacated that part of the April 
12, 2005, decision that denied service connection for 
bilateral hearing loss.  

The evidence submitted by the veteran in March 2005 is 
relevant to the claim for service connection for bilateral 
hearing loss, and the veteran did not waive consideration of 
that evidence by the Agency of Original Jurisdiction.  
Because the case is also being remanded for other reasons, 
the Board will include this issue in the remand rather than 
correspond separately about this matter.  The Board will 
request that the AMC, which is part of the Veterans Benefits 
Administration, consider the evidence and readjudicate the 
claim, with inclusion of the issue in a supplemental 
statement of the case, if appropriate.  This is in compliance 
with the provisions of 38 C.F.R. § 20.1304 (2005).  

In its April 12, 2005, decision, the Board remanded the issue 
of entitlement to service connection for chronic inner ear 
disease or vestibular dysfunction manifested by vertigo for 
additional development.  In response to the remand, in April 
2005 and early September 2005, the AMC wrote to veteran at 
the address he provided in his March 2005 correspondence.  
This address indicated that the veteran had moved from Oregon 
to Washington.  The AMC readjudicated the claim and prepared 
a supplemental statement of the case (SSOC) dated in late 
September 2005, and with a letter dated in late September 
2005 forwarded the SSOC to the veteran at his previous 
address in Oregon rather than to what appears to be his 
current address in Washington.  In order to assure compliance 
with due process requirements, the Board will remand this 
matter so that a SSOC may be sent to the veteran at his most 
recent address.  

Also, because the veteran has moved to Washington and his 
representative of record is the Oregon Department of 
Veterans' Affairs, the AMC should apprise the veteran of the 
procedures for selecting a new representative should he 
choose to do so.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and apprise him of the procedures for 
selecting a new representative should he 
choose to do so.  The AMC should explain 
that this action is taken in view of 
information indicating that the veteran's 
current address is in Washington while 
his representative of record is the 
Oregon Department of Veterans' Affairs.  

The AMC should also request that the 
veteran submit any evidence in his 
possession that he has not submitted 
previously, which pertains to the issue 
of entitlement to service connection for 
bilateral hearing loss or to the issue of 
entitlement to service connection for 
chronic inner ear disease or vestibular 
dysfunction manifested by vertigo.  

2.  Thereafter, the AMC should consider 
all evidence and information added to the 
record since the May 2003 statement of 
the case (including the evidence 
submitted by the veteran in March 2005) 
and readjudicate the claim of entitlement 
to service connection for bilateral 
hearing loss.  With consideration any 
evidence added to the record subsequent 
to the date of its September 2005 SSOC, 
the AMC should also readjudicate 
entitlement to service connection for 
chronic inner ear disease or vestibular 
dysfunction manifested by vertigo.  If 
any benefit sought on appeal remains 
denied, the AMC should issue an 
appropriate SSOC to the veteran at his 
current address, and the veteran and his 
representative should be provided the 
opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  No action is required of the veteran 
unless his is otherwise notified by VA.  By this REMAND, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

